Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This Office Action is in response to the application filed on 11/10/2021.
Claims 1-20 are pending.

Priority
2.	This application is a Continuation of 16/252,509 (Patent US 11,200,277), which was filed on 01/18/2019, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 03/14/2022 and 11/10/2021 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,200,277. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17523647
Patent US 11,200,277
Claim 1:
A method of detecting a state of monitored objects in a premises, comprising: 

at a computer system having one or more processors and memory storing instructions for execution by the one or more processors, wherein the computer system is communicatively coupled to one or more sensor devices: receiving and processing information of acoustic signals against a database of stored acoustic signatures characterizing predefined acoustic signals generated by electrically non-powered passive tags in response to physical motion of respective monitored objects associated with the passive tags; 

receiving a first acoustic signal characterized by a first acoustic signature and generated by a first passive tag of the passive tags in response to physical motion of a first monitored object of the respective monitored objects, wherein the first monitored object is associated with the first passive tag; and 

in response to the receiving: based on the first acoustic signature and information in the database: identifying the first monitored object associated with the first acoustic signature; 

determining a first state of a plurality of predefined states of the first monitored object; and providing at least one of: an indication of the first state to an application on a device associated with the first monitored object; 

the indication of the first state to a smart home server system associated with the first monitored; or 

a command to an additional monitored object of the respective monitored objects to enable the additional monitored object to perform an action in response to the first state.
Claim 1:
A method of detecting a state of monitored objects in a premises, comprising: 

at a computer system having one or more processors and memory storing instructions for execution by the one or more processors, wherein the computer system is communicatively coupled to one or more sensor devices: receiving and processing information of acoustic signals against a database of stored acoustic signatures characterizing predefined acoustic signals generated by electrically non-powered passive tags in response to physical motion of respective monitored objects associated with the passive tags; 

receiving a first acoustic signal characterized by a first acoustic signature and generated by a first passive tag of the passive tags in response to physical motion of a first monitored object of the respective monitored objects, wherein the first monitored object is associated with the first passive tag; and 

in response to the receiving: based on the first acoustic signature and information in the database: identifying the first monitored object associated with the first acoustic signature; 

determining a first state of a plurality of predefined states of the first monitored object; and providing a notification of the first state of the first monitored object to an occupant of the premises.
Claim 11:
A non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors of a computer system, the one or more programs comprising instructions for: receiving and processing information of acoustic signals against a database of stored acoustic signatures characterizing predefined acoustic signals generated by electrically non-powered passive tags in response to physical motion of respective monitored objects associated with the passive tags; 

receiving a first acoustic signal characterized by a first acoustic signature and generated by a first passive tag of the passive tags in response to physical motion of a first monitored object of the respective monitored objects, wherein the first monitored object is associated with the first passive tag; and 

in response to the receiving: based on the first acoustic signature and information in the database: identifying the first monitored object associated with the first acoustic signature; 

determining a first state of a plurality of predefined states of the first monitored object; and 

providing at least one of: an indication of the first state to an application on a device associated with the first monitored object; 

the indication of the first state to a smart home server system associated with the first monitored; or 

a command to an additional monitored object of the respective monitored objects to enable the additional monitored object to perform an action in response to the first state.
Claim 14:
A non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors of a computer system, the one or more programs including instructions for: receiving and processing information of acoustic signals against a database of stored acoustic signatures characterizing predefined acoustic signals generated by electrically non-powered passive tags in response to physical motion of respective monitored objects associated with the passive tags; 

receiving a first acoustic signal characterized by a first acoustic signature and generated by a first passive tag of the passive tags in response to physical motion of a first monitored object of the respective monitored objects, wherein the first monitored object is associated with the first passive tag; and 

in response to the receiving: based on the first acoustic signature and information in the database: identifying the first monitored object associated with the first acoustic signature; 

determining a first state of a plurality of predefined states of the first monitored object; and providing a notification of the first state of the first monitored object to an occupant of the premises.
Claim 18:
A system comprising: 

a processor; 

an acoustic sensing device; and 

a first electrically non-powered passive tag, wherein:

the first electrically non-powered passive tag is associated with a first monitored object;

the first monitored object includes a plurality of predefined states;

the first electrically non-powered passive tag generates a first acoustic signal characterized by a first acoustic signature in response to physical motion of the first monitored object;

the acoustic sensing device is configured to receive the first acoustic signal; and

the processor is configured to, based on the first acoustic signal received by the acoustic sensing device, determine a first state of the plurality of predefined states of the first monitored object.

Claim 20:
A method of detecting a state of monitored objects, comprising: 

at a sensor device having one or more first processors and first memory storing instructions for execution by the one or more first processors, wherein the sensor device is communicatively coupled to a remote server: detecting a first acoustic signal characterized by a first acoustic signature and generated by a first electrically non-powered passive tag of a plurality of electrically non-powered passive tags; and 

at the remote server having one or more second processors and second memory storing instructions for execution by the one or more second processors: receiving and processing information of acoustic signals against a database of stored acoustic signatures characterizing predefined acoustic signals generated by the plurality of passive tags in response to physical motion of respective monitored objects associated with the plurality of passive tags, wherein the respective monitored objects include a first monitored object associated with the first passive tag; and 

in response to the detection of the first acoustic signal by the sensor device: based on the first acoustic signature and information in the database: identifying the first monitored object associated with the first acoustic signature; and 

determining a first state of a plurality of defined states of the first monitored object; and 

providing an indication of the first state of the first monitored object to a monitoring service associated with the one or more monitored objects.

Claim 21:
A first system comprising: 

a processor; 

an acoustic sensing device; and 

a first electrically non-powered passive tag, wherein: the first electrically non-powered passive tag is associated with a first monitored object; 

the first monitored object includes a plurality of predefined states; the first electrically non-powered passive tag generates a first acoustic signal characterized by a first acoustic signature in response to physical motion of the first monitored object; 

the acoustic sensing device is configured to receive the first acoustic signal; and 

the processor is configured to, based on the first acoustic signal received by the acoustic sensing device, determine a first state of the plurality of predefined states of the first monitored object.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
12/01/2022

/HUNG D LE/Primary Examiner, Art Unit 2161